FILED
                             NOT FOR PUBLICATION                            SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTHONY AMMONS,                                  No. 11-17534

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00544-KJM-
                                                 DAD
  v.

C. BAKEWELL; A. NANGALAMA,                       MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner Anthony Ammons appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to serious medical needs. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Ammons

failed to raise a genuine dispute of material fact as to whether defendant Bakewell

was deliberately indifferent in her treatment of his eye injury. See id. at 1056-60

(discussing deliberate indifference standard).

      The district court did not abuse its discretion in striking Ammons’s motion

for summary judgment that he filed after the scheduling order deadline because

Ammons failed to show “good cause” for the untimely filing. Johnson v.

Mammoth Recreations, Inc., 975 F.2d 604, 607-09 (9th Cir. 1992) (stating

standard).

      AFFIRMED.




                                          2                                    11-17534